Citation Nr: 0520588	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  99-15 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Wichita, Kansas.

In April 2003, the Board undertook additional development on 
its own pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This 
practice was invalidated in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), and in December 2003, the Board remanded the case to 
the RO for the additional development.  The case was recently 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.

2.  The veteran has not submitted credible supporting 
evidence that claimed in-service stressors occurred, or that 
he engaged in combat.

3.  Diagnoses of PTSD are not based on any verified, credible 
stressor from the veteran's active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107(a) (2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, added May 19, 1993, 58 Fed. Reg. 29110 
(May 19, 1993), and as amended effective March 7, 1997, 64 
Fed. Reg. 32807-32808 (June 18, 1999) and 67 Fed. Reg. 10332 
(Mar. 7, 2002), 4.125 (1999) as amended 61 Fed. Reg. 52700 
(October 8, 1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his current claim 
to establish service connection for PTSD.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  VA 
issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The March 1999 rating decision, April 1999 statement of the 
case, and the September 1999,February 2000, November 2002, 
February 2005 and March 2005 supplemental statements of the 
case apprised the veteran of the information and evidence 
needed to substantiate his claim, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
evidence that was considered when the determinations were 
made.  In addition, in a December 2004 letter, the veteran 
was informed of the provisions of the VCAA and was advised to 
identify any evidence in support of his claims that had not 
been obtained.  The RO issued additional duty to assist 
correspondence in October 2000 that further emphasized 
relevant evidence.

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to service 
connection and a rating increase for the disability at issue.  
The December 2004 letter specifically informed him that VA 
would obtain pertinent federal records.  He was informed that 
VA would also make reasonable efforts to obtain any 
identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication and as a result the 
timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  
However that decision did not prevent the Board from finding 
that the timing defect was nothing more than harmless error 
and as such not prejudicial to the claimant.  As explained 
below the Board concludes that the applicable notice and duty 
to assist requirements have been substantially met in this 
case.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the December 
2004 letter had a specific reference on page 3 that invited 
him to submit any evidence he possessed that pertained to his 
claim which is essentially a statement of the fourth content 
element. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) noting the factors of essential fairness of the 
adjudication and whether the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim are relevant where VCAA notice occurs after the 
initial adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations regarding 
PTSD.  Thus the Board finds the development is adequate when 
read in its entirety and that it satisfied the directive in 
the remand order and the obligations established in the VCAA.   

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  Relevant VA clinical records are 
included in the file and the PTSD diagnosis has been 
continued upon recent follow-up evaluation.  The RO secured 
stressor statements from the veteran and requested 
verification of a stressor through official sources.  VA's 
duty to assist the veteran in the development of the claim 
has been satisfied and the Board will turn to a discussion of 
the issues on the merits. 

Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Prior regulations provide that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Additionally, if the 
claimed stressor is related to the claimant having been a 
prisoner of war, prisoner of war experience which satisfies 
the requirements of Sec. 3.1(y) of this part will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f), effective prior to March 7, 1997; added 58 
Fed. Reg. 29110, effective May 19, 1993).

Subsequently, eligibility for service connection of a PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner of war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner of war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999) as amended effective 
March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 1999); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

Currently, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below:

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

(3) If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident. Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that 
may be found in these sources. Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will 
not deny a post-traumatic stress disorder claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f) as amended at 67 Fed. Reg. 
10332, Mar. 7, 2002.

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. However, the 
issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.

Any evidence which is probative of the issue of whether a 
veteran engaged in combat may be used by a veteran to support 
a veteran's assertion that he was engaged in combat.  The 
benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy. 

If there is a balance of positive and negative evidence, the 
issue must then be resolved in the veteran's favor.  
VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 2002); 
Gaines v. West, 11 Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding. 64 Fed. Reg. 
32807 (1999).  As the Cohen determination was in effect when 
the RO reviewed this case, the Board finds no prejudice to 
the veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

To establish service connection for PTSD the three elements 
necessary are: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.

The amendment of section 3.304 in June 1999 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon combat stressors.  The subsequent 
amendment of section 3.304 in March 2002 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon personal assault and is not 
substantively different as the previous version as it applies 
to the veteran's claim.  

Also in Cohen it was pointed out that the 1996 amending of VA 
rating criteria pertaining to recent disorders included 
adoption of the nomenclature of DSM-IV (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994), and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the CAVC set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD that is related to service.  The CAVC has noted that 
under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304, and the 
applicable VA Manual 21-1 provisions, the evidence necessary 
to establish the existence of a recognizable stressor during 
service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

Whether or not the veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  If the determination with respect 
to this step is affirmative, then (and only then), a second 
step requires that the veteran's lay testimony regarding the 
claimed stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  

In West v. Brown, 7 Vet. App. 70 (1994) the CAVC elaborated 
on the analysis in Zarycki.  In Zarycki, the CAVC held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the CAVC held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The CAVC also held in West a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was inadequate for rating purposes because 
the examiners relied, in part, on events whose existence the 
Board had rejected.

Under Zarycki and West, in approaching a claim for service 
connection for PTSD, adjudicatory personnel must resolve the 
question of the existence of an event claimed as a 
recognizable stressor.  In other words, if the adjudicators 
determine that the record does not establish the existence of 
an alleged stressor or stressors in service, a medical 
examination to determine whether PTSD due to service is 
present would be pointless.  Likewise, if the examiners 
render a diagnosis of PTSD that is not clearly based upon 
stressors in service whose existence the adjudicators have 
accepted, the examination would be inadequate for rating 
purposes.

The VA has set forward criteria of "conclusive evidence" to 
establish a combat related stressor.  These criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant ("in the absence of evidence to the contrary") has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part III, 5.14.  

These include certain awards specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), a decoration awarded for combat incurred 
wounds (the Purple Heart Medal), and certain decorations that 
are awarded only for valor in combat with the enemy.  The 
record in this case shows the veteran was not awarded any of 
these awards or decorations, although he did receive the 
Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal w/60 device.

The Board's finding at this point does not foreclose the 
possibility that the veteran can establish that he was 
involved in combat during the Vietnam era.  It is simply a 
determination that the current evidence, including the 
information in the service records regarding all awards 
received during his active service, does not provide 
conclusive evidence of combat participation.  In addition, 
the narrative information extracted from the personnel 
records does not offer any supporting information in 
anecdotal references to combat action other than generally 
noting his participation in an "Unnamed Campaign".

In this case, where the record does not reflect "conclusive 
evidence" that the claimant "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b), his assertions, standing 
alone, can not as a matter of law provide evidence to 
establish that he "engaged in combat with the enemy" or that 
an event claimed as a stressor occurred.  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  Furthermore, as a matter of law, 
"credible supporting evidence that the claimed [in- service] 
event actually occurred" cannot be provided by medical 
opinion based on post-service examination.  Moreau, 9 Vet. 
App. at 394-96.  This does not mean that the claimant can not 
still establish that he "engaged in combat with the enemy," 
and then secure the presumptions provided under 38 U.S.C.A. § 
1154(b) (2002).  It only means that other "credible 
supporting evidence from any source" must be provided to 
insure that the event alleged as the stressor in service 
occurred.  Cohen, 10 Vet. App. at 147.  

As a result, the analysis of stressor verification is not so 
much bisected by whether the event is "combat" or 
"noncombat," but whether there is "conclusive evidence" of a 
combat stressor, or "credible supporting evidence from any 
source" of a combat or noncombat stressor.  The veteran has 
been requested to identify events in service that he believes 
are the stressor or stressors that caused PTSD.  Regarding 
the veteran's alleged stressors the record of VA treatment in 
1981 showed nonspecific references to nightmares of combat 
experiences and recollection of atrocities and killings.  The 
more recent information from his PTSD questionnaires 
mentioned assisting in the evacuation of wounded, being a 
convoy guard and being randomly attacked on patrol and at his 
base with rockets and mortars.  He also mentioned several 
deaths but individuals being mentioned were not casualties 
during his tour in Vietnam, and he also recalled civilian 
incidents.  His RO testimony confirmed that the deaths 
reported did not occur during his tour (T 32-33) and he 
generally was consistent in recalling the convoy duty, rocket 
attacks and checkpoint duty his unit participated in (T. 3-9, 
16, 18, 30). 

The Manual M21-1 also provides that if medical evidence 
establishes a valid diagnosis of PTSD, and development is 
complete in every respect but for confirmation of the in-
service stressor, contact the U.S. Armed Services Center for 
Unit Records Research (CURR).  The RO did contact the CURR 
and received the operation report for his battalion through 
October 1971 that did contain a general presentation of the 
tasks for its subordinate units including a record of 
recurring convoy movements.  The CURR also provided a 
recommendation for a meritorious unit award for the battalion 
for its entire period of service in Vietnam, which ended 
early in 1972.  Upon review of the record including the CURR 
records, the Board must find that, at this time, the record 
currently fails to corroborate his accounts of alleged 
stressful events.  

While the veteran has been diagnosed with PTSD, the question 
of whether he was exposed to a stressor in service is a 
factual determination for adjudicators.  Just because, as in 
this case, a physician or other health professional accepted 
appellant's description of his experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
Board was required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See also Wood 
v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 406 (1991)).

In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear.  In order for the veteran to 
succeed in this claim, his alleged stressor must be verified.  
That verified stressor, and not an unverified alleged 
stressor or an event that does not constitute a "stressor," 
must then form the basis of a diagnosis of PTSD.  

The veteran's accounts of an alleged stressor not only must 
be confirmed, his lay evidence must otherwise be found 
credible.  The credibility to be accorded to the appellant's 
lay testimony is within the province of the adjudicators and 
is not a matter of medical expertise.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Here, the Board notes that the record 
contains stressor statements from the veteran that are 
generally consistent, but the stressors have not been 
verified by the above-cited military agency that is 
designated to assist VA in corroboration efforts.  Nor did 
that agency suggest any alternative means to locate such 
information.  There exists no doubt that the veteran has been 
diagnosed with PTSD which has been linked to a subjectively 
provided stressor involving combat experiences in Vietnam.  

The documentation from the service department and the 
personnel record information does not place him in any action 
that could come within the definition of engaging in combat 
with the enemy as reflected in the relevant VA General 
Counsel opinion.  

In conclusion, the Board has determined that there is no 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  West v. Brown, 7 Vet. App. 70, 
79-80 (1994).  Indeed, the information from the service 
department was clear in that it failed to record the 
incidents the veteran alleged to have occurred, and he did 
not specify any other incident on the VA clinical evaluations 
that could be corroborated.  The record does not allow for 
application of the liberalized standard for such claims 
established in Pentecost v. Principi, 16 Vet. App. 124, 127-
28 (2002) since there is no independent evidence of events he 
described.  Unlike the situation in Pentecost where there 
existed specific dates when attacks occurred and morning 
report information from which personal exposure could be 
implied, the record in this case contains only general 
references to subordinate unit missions without any 
specificity for convoy contact with the enemy or checkpoint 
incidents from which the veteran's personal exposure could be 
implied.  But see also Moran v. Principi, 17 Vet. App. 149, 
154-55 (2003) (holding that a baseline requirement of 
corroboration of combat service has no statutory or 
regulatory basis and is not appropriate although in Pentecost 
the veteran did not claim the rocket attacks were combat 
related).  The rocket and motor attacks he recalled seemed to 
be of the same character as in Pentecost, and the convoy 
encounters would be analogous in character, thus requiring 
some specificity as to the frequency of convoy contact with 
the enemy in order to imply his personal exposure.

The Board has also reviewed the record in light of the 
holding in Nat'l Org. of Veterans" Advocates v. Sec'y of 
Veterans Affairs, 330 F.3d. 1345, 1352 (Fed. Cir. 2003).  In 
summary, the CAFC held that a VA regulation that required 
"credible supporting evidence" of the occurrence of a 
stressor in non-combat-related PTSD claims was valid, as the 
regulation did not alter VA's obligation to consider all 
evidence, and that a veteran's statement is certainly 
evidence that must be considered by VA in adjudicating a PTSD 
claim.  

Further, the CAFC observed that 38 C.F.R. § 3.304(f) does not 
alter the VA's obligation to review the entire evidence of 
record, including all pertinent medical and lay evidence, 
when making a determination regarding service connection and 
that 38 C.F.R. § 3.303(a), 38 U.S.C.S. § 1154(a).  In 
addition, under 38 C.F.R. § 3.304(b)(2), history conforming 
to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles.  The CAFC concluded that, 
accordingly, 38 C.F.R. § 3.304(f) is not contrary to 38 
U.S.C.A. § 1154(a); nor is it arbitrary or capricious.  
According to the CAFC, the addition of a specific reference 
to lay evidence in 38 U.S.C.A. § 5107(b) does not preclude 
the requirement in 38 C.F.R. § 3.304(f) of "credible 
supporting evidence."  Because § 3.304(f) is consistent with 
38 U.S.C.A. § 5107(b) by not precluding the consideration of 
lay evidence, § 3.304(f) is valid.  See also Moran, 17 Vet. 
App. at 
155-59.

Thus, having accorded due consideration to the veteran's 
statements, medical reports and to official records as well 
as hearing testimony, the Board concludes there is no 
credible evidence that the veteran engaged in combat and 
there are no corroborated military stressors of a non-combat 
nature.  In light of the above, there is not an approximate 
balance of positive and negative evidence to which the 
benefit of the doubt standard applies.  The claim is denied 
with the preponderance of the evidence against entitlement to 
service connection for PTSD at this time.  


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


